TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00346-CV


In re Kippling L. Spencer and J. Stephen Spencer





FROM THE DISTRICT COURT OF HAYS COUNTY, 274TH JUDICIAL DISTRICT
NO. 2003-0161, HONORABLE DON B. MORGAN, JUDGE PRESIDING


O R D E R


	On June 24, 2004, relators Kippling L. Spencer and J. Stephen Spencer (the Spencers)
filed with this Court a petition for writ of mandamus and a motion for emergency relief and stay,
requesting that this Court stay the complained-of order pending our decision in the mandamus
proceeding.  The order at issue requires the Spencers to turn over possession of their two minor
children to the children's grandparents, real parties in interest Noel Doughlas Vaughn, Jr. and
Catherine Gay Vaughn (the Vaughns), for an unsupervised visit beginning Friday, June 25, 2004 and
ending Sunday, June 27, 2004. (1)  The Court is of the opinion that the motion should be granted to
preserve the status quo until this Court may consider the petition for writ of mandamus on the merits.
	Therefore, the order granting the Vaughns possession of their two minor
grandchildren rendered by the 274th district court of Hays County is hereby stayed until further order
of this Court.  The real parties in interest, the Vaughns, are ordered to file in this Court a written
response to the petition for writ of mandamus on or before 5:00 o'clock p.m. on Thursday, July 1,
2004.
	It is ORDERED this 24th day of June 2004.


  
					David Puryear, Justice
Before Justices Kidd, B. A. Smith, and Puryear
1.   According to the Spencers, the trial court has not signed a written order, memorializing its
oral pronouncement.  Instead, in the presence of a court reporter, the trial court announced:  "I'm
ordering that they're [the Vaughns] to have visitation with the children 6:00 P.M. Friday to 6:00
P.M. Sunday.  Their expense, come get them, bring them back. . . .  I'm going to permit grandparent
visitation on the last weekend of June from Friday at 6:00 P.M. to Sunday at 6:00 P.M."  See Tex.
Fam. Code Ann. § 101.026 (West 2002) (pronouncement may be made orally in presence of court
reporter or in writing).